Case 3:19-cv-00054-NKM-JCH Document 158 Filed 07/26/21 Page 1 of 3 Pageid#: 1439




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

  KIERAN RAVI BHATTACHARYA,

  Plaintiff,

  v.                                                   Civil Action No. 3:19-cv-54

  JAMES B. MURRAY, JR. et al.

  Defendants.

                      REGION TEN COMMUNITY SERVICE BOARD’S
                      MOTION TO QUASH SUBPOENA DUCES TECUM

          Region Ten Community Service Board (“Region Ten”), by counsel, and pursuant to Rule

  45 of the Federal Rules of Civil Procedure, moves to quash the subpoena duces tecum issued to

  Region Ten by defendants in the above-captioned matter. In support of its Motion to Quash,

  Region Ten states as follows:

          1.     On July 13, 2021 a subpoena duces tecum (the “Subpoena”) was issued to Region

  Ten in connection with the above-referenced case. A copy of the Subpoena is attached as

  Exhibit 1.

          2.     Region Ten is a health care provider. As such, Region Ten and its personnel are

  required to comply with state and federal privacy laws and regulations, including Virginia Code

  § 32.1-127.1:03, Subpart E of the Health Insurance Portability and Accountability Act of 1996

  (“HIPAA”) and 42 C.F.R. Part 2.

          3.     Region Ten has no interest in the outcome of the underlying litigation. Region

  Ten’s present motion is made only with regard to protecting its regulatory interest in the

  potential disclosure of information.




                                                   1
Case 3:19-cv-00054-NKM-JCH Document 158 Filed 07/26/21 Page 2 of 3 Pageid#: 1440




         4.      Virginia Code § 32.1-127.1:03 and 45 C.F.R. § 164.502 prohibit Region Ten

  personnel from disclosing Protected Health Information (as that term is defined under HIPAA).

  The Subpoena calls for the disclosure of Protected Health Information.

         5.      42 C.F.R Part 2 prohibits the disclosure of certain health records. Region Ten and

  its personnel are required to comply with 42 C.F.R. Part 2, including but not limited to the

  confidentiality restrictions set forth in 42 C.F.R. § 2.13 and the disclosure rules set forth in 42

  C.F.R. Part 2, Subpart E.

         6.      Region Ten has not been authorized to disclose the Protected Health Information

  sought under the Subpoena.

         7.      Accordingly, Region Ten respectfully requests that this Court quash the

  aforementioned Subpoena.

                                                 Respectfully Submitted,

                                                 REGION TEN COMMUNITY
                                                 SERVICES BOARD

                                                 By Counsel



  /s/ Shannon A. Temlak
  Seth J. Ragosta (VSB #87059)
  Shannon A. Temlak (VSB #95427)
  FLORA PETTIT PC
  P.O. Box 2057
  530 East Main Street
  Charlottesville, VA 22902
  Tel: (434) 979-1400
  Fax: (434) 977-5109
  sjr@fplegal.com
  sat@fplegal.com
  Counsel for Region Ten Community Services Board




                                                    2
Case 3:19-cv-00054-NKM-JCH Document 158 Filed 07/26/21 Page 3 of 3 Pageid#: 1441




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 26, 2021, I electronically filed the foregoing with the Clerk
  of Court using the CM/ECF system, which will then send a notification of such filing (NEF) to
  all counsel of record.

                                                /s/ Shannon A. Temlak_______________________
                                                Counsel for Region Ten Community Services Board




                                                    3
